Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on Dec. 7, 2020 is acknowledged.
Applicant’s election of the species of NAFLD as the disease model in the reply filed on Dec. 7, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the species election, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Based on the results of the search, the species election requirement between the species of fatty liver disease and NAFLD of Group 1 has been withdrawn.  
Claims 1-8 and 10-14 remain pending in the current application, claims 3-5, 8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as 

Status of the Claims 
	Claims 1-8 and 10-14 are currently pending.
	Claims 3-5, 8 and 10-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.
 	Claim 9 is cancelled. 
	Claim 1, 2, 6 and 7 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: Fig. 1 has description of color in para. [0008], Fig. 2 has description of color in para. [0009], Fig. 3 has description of color in para. [0010], Fig. 5 has description of color in para. [0012], and the various colors cannot be distinguished from each other since the figures are in black and white. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee (It has been noted that para [0007] of the specification contains such language).
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: the use of trademarks and containing an embedded hyperlink in para. 00106.
The use of the trademarks: Matrigel® in para. 0008, 0059, 0071, 0097-0099, 00102-00104, 00109-00110; Intralipid® in para. 0019; BODIPY® in para. 0077; Accutase® in para. 0097; CellROX® green reagent in para. 00101; NucBlue™ Live ReadyProbes Reagent in para. 00101; Fluoroshield™ in para. 00105; RNeasy® mini kit in para. 00106; SuperScript® III First-Strand Synthesis System in para. 00106; TaqMan® in para. 00106; QuantStudio™ 3 Real-Time PCR System in para. 00106; Countless™ II FL Automated Cell Counter in para. 00108; and EnzyChrom™ Triglyceride assay kit in para. 00109 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required. 



Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 6 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. non-alcoholic fatty liver disease (NAFLD)).  
Claim 7 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. reactive oxygen species (ROS), interleukin 6 (IL6)).
	Claim 7 is objected to in the recitation of “ballooning” in line 5, and in the interest of improving claim form, it is suggested that the recited phrase be deleted, since the claim recites “hepatocyte ballooning” in line 4 and it appears to be redundant.
	Claim 7 is objected to in the recitation of “Mallory’s bodies”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “Mallory bodies” as the term is typically known in the art.
Appropriate corrections are appreciated. 
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al. (Lipids in Health and Disease, 2015).
With respect to claims 1, 2 and 6, Yeung teaches a method of making a lipotoxic organoid model of non-alcoholic fatty liver disease by contacting hepatoblastoma cells in culture with oleic acid (abstract and pg. 2 Col. 1 para. 3 and Col. 2 para. 2)
With respect to claim 7, Yeung teaches the method where the NAFLD model has steatosis, intracellular triglyceride accumulation and reactive oxygen species (ROS) formation (pg. 2 Col. 1 para. 3 and Col. 2 para. 2).  Even though, Yeung teaches some of the claimed characteristics of the lipotoxic organoid model recited in claim 7, the wherein clause of claim 7 appears to recite the intended results of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since claim 7 only recites the results of the steps of claim 1, then art reading on the claim method of contacting a liver organoid with a free fatty acid composition comprising oleic acid, linoleic acid, palmitic acid or combinations thereof will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.
Therefore, the reference anticipates the claimed subject matter.   


Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gori et al. (PLoS One, 2016) (ref. of record).
With respect to claim 1, Gori teaches a method of making liver organoid model by contacting a liver organoid with a free fatty acid (FFA) supplementation comprising palmitic and oleic acid (abstract and pg. 3-4 “Cell culture and microfluidic operation”).  Gori teaches the same steps as the claimed method, therefore the organoid model is a lipotoxic organoid model.  With respect to claims 2 and 6, Gori teaches the method where liver organoid model is a model of non-alcoholic fatty liver disease (NAFLD), a fatty liver disease (abstract, pg. 4 para. 5, Fig. 1).  
With respect to claim 7, Gori teaches the liver organoid model is characterized by an increase in triglyceride accumulation and mimics steatosis (abstract, Fig. 3 and pg. 7 last para.).  Even though, Gori teaches some of the claimed characteristics of the lipotoxic organoid model recited in claim 7, the wherein clause of claim 7 appears to recite the intended results of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since claim 7 only recites the results of the steps of claim 1, then art reading on the claim method of contacting a liver organoid with a free fatty acid composition comprising oleic acid, linoleic acid, palmitic acid or combinations thereof will also read on these results since performing the same 
Therefore, the reference anticipates the claimed subject matter.   

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Lipids in Health and Disease, 2012).
With respect to claims 1, 2 and 6, Zhang teaches a method of making a lipotoxic organoid model of non-alcoholic fatty liver disease by contacting H4IIE cells in culture with palmitic acid, linoleic acid or both (abstract and pg. 2 Col. 1 para. 3 and last para.).
With respect to claim 7, Zhang teaches the method where the lipotoxic organoid model has increased cell death (abstract).  Even though, Zhang teaches one of the claimed characteristics of the lipotoxic organoid model recited in claim 7, the wherein clause of claim 7 appears to recite the intended results of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since claim 7 only recites the results of the steps of claim 1, then art reading on the claim method of contacting a liver organoid with a free fatty acid composition comprising oleic acid, linoleic acid, palmitic acid or combinations thereof will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  
Therefore, the reference anticipates the claimed subject matter.   
Conclusion
	No claims are allowed.


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Feldstein et al. "Free fatty acids promote hepatic lipotoxicity by stimulating TNF‐α expression via a lysosomal pathway." Hepatology 40.1 (2004): 185-194.
	Feldstein teaches a method of making a lipotoxic organoid model by contacting hepatocytes in vitro with a free fatty acids including oleic and palmitic acid for studying non-alcoholic fatty liver disease (NAFLD) (pg. 186 Col. 1 para. 2 and pg. 186 last para.).  

2. Alkhatatbeh et al. "Low simvastatin concentrations reduce oleic acid-induced steatosis in HepG2 cells: An in vitro model of non-alcoholic fatty liver disease." Experimental and therapeutic medicine 11.4 (2016): 1487-1492., published online Feb. 10, 2016
Alkhatatbeh teaches a method of making a lipotoxic organoid model of non-alcoholic fatty liver disease by contacting hepatocytes in culture with oleic acid (abstract and pg. 1488 Col. 1 para. 2)




Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632